Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered November 16, 1995, convicting him of criminal possession of a weapon in the third degree (three counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and the statements made by him to the police.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the police officers’ pursuit and ultimate stop of the defendant’s vehicle was reasonable and justified in light of their confirmation of the information received in a radio transmission and the fact that the defendant proceeded to drive away upon their approach (see, People v Mills, 198 AD2d 236; see also, People v Landy, 59 NY2d 369; People v Mitchell, 143 AD2d 947).
The defendant’s remaining contention does not warrant reversal (see, People v Portilla, 190 AD2d 827; People v Crimmins, 36 NY2d 230). Thompson, J. P., Joy, Altman and Florio, JJ., concur.